



EXHIBIT 10.5




June 18, 2018
Frank Slootman




RE: Consulting Agreement


Dear Frank:


This letter agreement (this “Agreement”) sets forth the terms and conditions
whereby you agree to provide certain services to ServiceNow, Inc., a Delaware
corporation (the “Company”).


1.SERVICES


1.1The Company hereby engages you, and you hereby accept such engagement, as an
independent contractor, to provide certain services to the Company and its
affiliates on the terms and conditions set forth in this Agreement following the
end of your service as Chairman of the Board of Directors of the Company.
  
1.2You shall provide advisory and consulting services to the Company as
requested by the Company’s Board of Directors (the “Board”) or its Chief
Executive Officer from time to time, including but not limited to meeting with
members of Company management or the Board regarding the Company’s business,
attending and/or speaking at Company events, and being available to Company
management and the Board for questions and advice (the “Services”). Such
Services shall not exceed thirty hours per month.
 
1.3You will be an independent contractor. The Company will not control the
manner or means by which you perform the Services. Unless otherwise agreed in
writing, you will furnish, at your own expense, the equipment, supplies and
other materials used to perform the Services. The Company will provide you with
access to its premises and equipment to the extent necessary for the performance
of the Services. To the extent you perform any Services on the Company’s
premises or using the Company’s equipment, you will comply with all applicable
policies of the Company relating to business and office conduct, health and
safety and use of the Company’s facilities, supplies, information technology,
equipment, networks and other resources.


2.TERM


The term of this Agreement shall commence on June 19, 2018 and will continue
through June 19, 2019, unless extended or earlier terminated in accordance with
Section 9.1 (the “Term”). Any extension of the term will be subject to mutual
written agreement between the parties. For the avoidance of doubt, the Term
shall commence concurrently with the effectiveness of your resignation from the
Company’s Board such that there will be no break in your status as a service
provider to the Company for purposes of vesting under your existing equity
awards.







--------------------------------------------------------------------------------





3.
COMPENSATION AND EXPENSES



As full compensation for the Services and the rights granted to the Company in
this Agreement, the Company shall provide continued vesting during the Term of
any outstanding equity awards you hold as of the date of this Agreement and
allow any vested options to be exercised through the date that is 90 days after
the end of Term or such longer period as set forth in the award agreement
governing such option upon your death or Disability pursuant to the terms of
such grants.


3.1 The Company agrees to reimburse you for all reasonable and documented travel
and other costs or expenses incurred or paid by you in connection with the
performance of the Services in accordance with the general reimbursement policy
of the Company then in effect.


4.RELATIONSHIP OF THE PARTIES


4.1You are an independent contractor of the Company, and this Agreement shall
not be construed to create any association, partnership, joint venture, employee
or agency relationship between you and the Company for any purpose. Other than
as approved by the Chief Executive Officer of the Company, you have no authority
(and shall not hold yourself out as having authority) to bind the Company, and
you shall not make any agreements or representations on the Company’s behalf
without the Company’s prior written consent. You understand and acknowledge that
the Services you provide to the Company are unique, special or extraordinary
because of your extensive background, experience and connections within
enterprise software industry and as a former executive officer the Company and
member of the Board, and that you may not delegate or subcontract the Services
to any other person without the Company’s prior written consent.
 
4.2Without limiting Section 4.1, you will not be eligible to participate in any
vacation, group medical or life insurance, disability, profit sharing or
retirement benefits or any other fringe benefits or benefit plans offered by the
Company to its employees.


5.INTELLECTUAL PROPERTY RIGHTS


5.1The Company is and shall be, the sole and exclusive owner of all right, title
and interest throughout the world in and to all the results and proceeds of the
Services performed under this Agreement.


5.2Any assignment of copyrights under this Agreement includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as “moral rights” (collectively, “Moral Rights”). You hereby irrevocably
waive, to the extent permitted by applicable law, any and all claims you may now
or hereafter have in any jurisdiction to any Moral Rights.


5.3You will and hereby are obligated to make full and prompt disclosure to the
Company of any inventions or processes, as such terms are defined in 35 U.S.C. §
100 (the “Patent Act”), made or conceived by you alone or with others in
connection with the Services during the Term, whether or not such inventions or
processes are patentable or protected as trade secrets and whether or not such
inventions or processes are made or conceived during normal working hours or on
the premises of the Company. You shall not disclose to any third party the
nature or details of any such inventions or processes without the prior written
consent of the Company.







--------------------------------------------------------------------------------





5.4Upon the request of the Company, you shall promptly take such further
actions, including execution and delivery of all appropriate instruments of
conveyance, as may be necessary to assist the Company to prosecute, register,
perfect, record or enforce its rights in any Moral Rights. In the event the
Company is unable, after reasonable effort, to obtain your signature on any such
documents, you hereby irrevocably designate and appoint the Company as your
agent and attorney-in-fact, to act for and on your behalf solely to execute and
file any such application or other document and do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights or other
intellectual property protected related to the Moral Rights with the same legal
force and effect as if you had executed them. You agree that this power of
attorney is coupled with an interest.


5.5You have no right or license to use the Company’s trademarks, service marks,
trade names, trade names, logos, symbols or brand names.


6.CONFIDENTIALITY AND RESTRICTIVE COVENANTS


6.1You acknowledge that you will have access to information that is treated as
confidential and proprietary by the Company, whether spoken, written, printed,
electronic or in any other form or medium (collectively, the “Confidential
Information”). You agree, consistent with your other obligations to the Company
and its affiliates, to treat all Confidential Information as strictly
confidential, not to disclose Confidential Information or permit it to be
disclosed, in whole or part, to any third party without the prior written
consent of the Company in each instance, and not to use any Confidential
Information for any purpose except as required in the performance of the
Services. You will notify the Company immediately in the event you become aware
of any loss or disclosure of any Confidential Information. You understand and
acknowledge that your obligations under this Agreement or otherwise with regard
to any particular Confidential Information commence immediately and shall
continue in perpetuity, notwithstanding the termination of this Agreement, until
such time as such Confidential Information has been disclosed publicly by the
Company. You hereby acknowledge and agree that you are bound, and shall remain
bound during and after the Term, the terms of the Company’s Proprietary
Information and Inventions Agreement previously executed by you.


6.2You understand and acknowledge that the nature of the Services gives you
access to and knowledge of Confidential Information and places you in a position
of trust and confidence. You further understand and acknowledge that the
Company’s ability to reserve any Confidential Information you receive for the
exclusive knowledge and use of the Company and its affiliates is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure of such Confidential Information by you is likely to result in
unfair or unlawful competitive activity.


6.3You acknowledge and agree that during the Term you will not engage in any
activity that could reasonably be expected to result in a breach of any covenant
or agreement you have with the Company.


6.4The Company hereby notifies you that, pursuant to 18 U.S.C. § 1833(b), you
have the right to disclose in confidence trade secrets to federal, state, and
local government officials, or to an attorney, for the sole purpose of reporting
or investigating a suspected violation of law. You also have the right to
disclose trade secrets in a document filed in a lawsuit or other proceeding, but
only if the filing is made under seal and protected from public disclosure.
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b).







--------------------------------------------------------------------------------





7.REPRESENTATIONS AND WARRANTIES


7.1The Company hereby represents and warrants to you that it has the full right,
power and authority to enter into this Agreement and to perform its obligations
hereunder.


8.INDEMNIFICATION


8.1You shall defend, indemnify and hold harmless the Company and its affiliates
and their officers, directors, employees, agents, successors and assigns from
and against all losses, damages, liabilities, deficiencies, actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind
(including reasonable attorneys’ fees) arising out of or resulting from:


(a)bodily injury, death of any person or damage to real or tangible, personal
property resulting from your acts or omissions in connection with the Services;
and


(b)your breach of this Agreement, including, without limitation, any
representation, warranty or obligation.


9.TERMINATION


9.1The Company may terminate this Agreement, effective immediately upon written
notice to you, in the event that you breach this Agreement, and such breach is
incapable of cure, or with respect to a breach capable of cure, you do not cure
such breach within thirty (30) days after receipt of written notice of such
breach.


9.2Upon expiration or termination of this Agreement for any reason, you shall
promptly and in no event later than thirty (30) days following such termination:


(a)deliver to the Company all hardware, software, tools, equipment or other
materials provided for your use by the Company;


(b)deliver to the Company all tangible documents and materials (and any copies)
containing, reflecting, incorporating or based on the Confidential Information;


(c)permanently erase all of the Confidential Information from your computer
systems; and


(d)certify in writing to the Company that you have complied with the
requirements of this Section 9.3.


9.3The terms and conditions of this Section 9 and Section 4, Section 5, Section
6, Section 7, Section 10 and Section 11 shall survive the expiration or
termination of this Agreement.







--------------------------------------------------------------------------------





10.ASSIGNMENT


You shall not assign any rights under this Agreement without the Company’s prior
written consent. Any assignment in violation of the foregoing shall be deemed
null and void. The Company may freely assign its rights and obligations under
this Agreement at any time. Subject to the limits on assignment stated above,
this Agreement will inure to the benefit of, be binding on, and be enforceable
against, each of the parties hereto and their respective successors and assigns.


11.
MISCELLANEOUS



11.1You shall not export, directly or indirectly, any technical data acquired
from the Company, or any products utilizing any such data, to any country in
violation of any applicable export laws or regulations.


11.2All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving party from time to
time in accordance with this section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only if (a) the receiving party has received the Notice and
(b) the party giving the Notice has complied with the requirements of this
Section.


11.3This Agreement, together with any other documents incorporated herein by
reference, and related exhibits and schedules, constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter; provided that the terms of your Employee Confidential
Information and Inventions Agreement, dated as of [May 2, 2011], and your
Indemnification Agreement, dated February 9, 2015, shall remain in full force
and effect in accordance with their terms.


11.4This Agreement may only be amended, modified or supplemented by an agreement
in writing signed by each party hereto, and any of the terms thereof may be
waived, only by a written document signed by each party to this Agreement or, in
the case of waiver, by the party or parties waiving compliance.


11.5This Agreement shall be governed by and construed in accordance with the
internal laws of the state of California without giving effect to any choice or
conflict of law provision or rule. Each party irrevocably submits to the
exclusive jurisdiction and venue of the federal and state courts located in
Santa Clara County, California in any legal suit, action or proceeding arising
out of or based upon this Agreement or the Services provided hereunder.


11.6If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.
 
11.7This Agreement may be executed in multiple counterparts and by facsimile
signature, each of which shall be deemed an original and all of which together
shall constitute one instrument.


[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------





If this letter accurately sets forth our understanding regarding the terms of
your consulting arrangement, kindly execute the enclosed copy of this letter and
return it to the undersigned.
 
Sincerely,


 
/s/ John Donahoe
Chief Executive Officer
ServiceNow, Inc.

 
ACCEPTED AND AGREED:


/s/ Frank Slootman
Frank Slootman





  





